DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (hereinafter “Liu”), US Pub. 2021/0258115 A1.
Regarding claims 1, 5 and 9, Liu discloses configuring, by a transmitting station (STA), an aggregated physical protocol data unit (A-PPDU) in which a first type Physical Protocol Data Unit PPDU being configured based on a first physical (PHY) version and a second type PPDU being configured based on a second PHY version are aggregated, wherein the first type PPDU is allocated to a first frequency band including a primary band, the second type PPDU is allocated to a second frequency band including a non-primary band, and the first and the second type PPDUs are allocated to an overlapping time interval, wherein the first type PPDU includes a first type signal field for interpreting the first type PPDU, wherein the first type signal field includes a puncturing field having a pre-determined value for puncturing the second frequency band, wherein the second type PPDU includes a second type signal field for interpreting the second type PPDU; and transmitting, by the transmitting STA, the A-PPDU (see figures 2-5, an aggregation of extremely high throughput (EHT) PPDU and a high efficiency (HE) PPDU).  
Regarding claims 2, 6 and 10, Liu discloses wherein the first type PPDU is an extremely high throughput (EHT) PPDU, the second type PPDU is a high efficiency (HE) PPDU, the first type signal field is a Universal Signal (U-SIG) field, and the second type signal field is an HE-SIG-A field (see figures 2-5).  
Regarding claims 3, 7 and 11, Liu discloses wherein the first type PPDU includes an EHT field being continuous to the U-SIG field, and the EHT field includes a resource unit (RU) allocation field having a pre-defined value for puncturing the second frequency band (see figures 2-5).  
Regarding claims 4, 8 and 12, Liu discloses wherein the primary band includes a Primary 80 MHz channel, and the non-primary band includes a Secondary 80 MHz channel (see figures 3-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463